Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 4/22/2022: 
Claims 1, 4, 7-20 and 23-32 are pending in the current application. Claim 1 has been amended. Claims 1,4,5-18 and 31-32 are rejected. Claims 19-20, 23 and 27-30 remain withdrawn without traverse.  
Response to Arguments
Applicants amendments to claim 1 overcome the previous 35 USC 112 rejections.
Examiner notes changing the position of the subscript “e” to be aligned with the component Zr in the independent claim. 
Applicant argues that Mori does not disclose Formula 3 or Formula 4 because the range of cobalt for Mori is 0.10≤x≤0.21, whereas the claimed Co range is 0<c<0.1. 
Examiner respectfully disagrees. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Since the claimed upper limit of less than 0.1 for Co is close to the prior art preferable lower limit of 0.10 for Co, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the compound of the formulas would have the same as, or similar to, the performance of the formula in the claimed range.   Consequently, and because Mori merely teaches the ranges as preferable, it would have been obvious to person having reasonable skill in the art to employ a cobalt amount within the claimed range of just under 0.10. 
Applicant argues that Mori does not disclose Formula 3 or Formula 4 because the range of M3 for Mori is 0.005≤t≤0.03 (wherein M3 can be selected from at least Mn, V, Mg, Mo, Nb, Ti and Al (P23)), whereas the claimed M3 range is 0≤e<0.0045. Applicant argues that Mori teaches away from a range less than 0.005 based on the disclosures recitation that “if the amount of zirconium added is small, heat stability becomes low, and if the amount of zirconium added is too large, a decrease in capacity as a battery material is caused, which is not preferable” (P31). 
Examiner respectfully disagrees. Since the claimed upper limit of less than 0.0045 for M3 is close to the prior art preferable lower limit of 0.005 for M3, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the compound of the formulas would have the same as, or similar to, the performance of the formula in the claimed range.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1).
Furthermore, Mori teaches the amount of Zr as a result effective variable wherein if there is not enough heat stability becomes low and if there is too much, the battery capacity will decrease (P31). Therefore, one of ordinary skill in the art given the guidance of Mori would have been motivated to find an amount of Zr to optimize these parameters, and could easily explore values outside of the preferable range taught by Mori. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Applicant argues that while Mori suggests some limitations individually one of skill in the art would not have reasonable expectation of success in their combination. 
Examiner respectfully disagrees. There is no requirement within the MPEP that a specific example must be disclosed.  Here, each range as claimed is met by Mori in terms of teaching an overlapping range, or a range close enough to establish a prima facie case of obviousness in the absence of new or unexpected results for which there is objective evidence to support commensurate in scope with that which is claimed. Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.  In re Heck, 699 F.2d 1331, 216 USPQ 1038 (Fed. Cir. 1983). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
A showing of unexpected results must be based on evidence, not argument or speculation. MPEP 716.02 discusses how criticality can be demonstrated.
Applicant's arguments, with regards to the improvement of the claimed ranges and precursor materials, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Rosenbaum/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729